DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 12/20/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Sunhee Lee on 1/25/2022.
The application has been amended as follows: 
Claim 1, line 5, replace “agent I an amount” with –agent in an amount—
Claim 3, replaced with –The resin composition of claim 1, wherein the transition metal particle has an average diameter of 0.1 to 10 μm and is spherical-shaped and/or plate-shaped.—
Add new claim 20, --The resin composition of claim 1, wherein the transition metal particle has an average diameter of 0.1 to 10 μm and is amorphous.—
Allowable Subject Matter
Claims 1-7, 9-20 are allowed.



	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WENWEN CAI/Primary Examiner, Art Unit 1763